Citation Nr: 1342429	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to an initial, compensable rating for the service-connected status post muscle strain and focal sclerosis of the right humeral head, right shoulder.

2.  Entitlement to an initial, compensable rating for the service-connected medial epicondylitis, right elbow.

3.  Entitlement to an initial, compensable rating for the service-connected chondromalacia and degenerative changes of the right knee.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of an increased initial rating for the service-connected status post muscle strain and focal sclerosis of the right humeral head, right shoulder, is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The service-connected medial epicondylitis has been manifested by a disability picture that more closely approximates that of pain on motion during flare-up, but it has not been the functional equivalent of flexion of the right forearm limited to 90 degrees or extension limited to 75 degrees; impairment of the flail joint, radius, or ulna, or impairment of pronation or supination has not been shown.

2.  The service-connected chondromalacia and degenerative changes of the right knee has been manifested by minimal degenerative changes resulting in, at worst, range of motion of normal extension to 0 degrees to flexion to 130 degrees with complaints of swelling and findings that more nearly approximate that of painful motion; there have been no medical findings of instability or other impairment.  


CONCLUSIONS OF LAW

1. In resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of an initial 10 percent rating, but no higher for the service-connected medial epicondylitis of the right elbow have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5206 (2012).

2.  In resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of an initial 10 percent rating, but no higher for the service-connected chondromalacia and degenerative changes of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5003, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The appropriate VCAA notice letter was sent to the Veteran in October 2009 as part of the BDD program, and prior to the initial adjudication of the claims. The letter notified the Veteran of what information and evidence must be submitted to substantiate his claims, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the October 2009 letter.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements has been satisfied. All available service treatment records were obtained. 

The Veteran underwent VA examination in December 2009 to determine the nature and severity of his right elbow and right knee disabilities.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


Analysis

A. Right Elbow

The Veteran contends that he is entitled to a compensable rating for his service-connected right elbow disability, as he experienced increased pain, fatigue, weakness, and lack of endurance upon repetitive use.  He reports being unable to play racket sports any longer.  

The RO granted service connection for medial epicondylitis, right elbow, in the April 2010 rating decision.  A 0 percent, noncompensable, rating was assigned, effective January 1, 2010.  

The noncompensable evaluation is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5209, other impairment of the flail joint of the elbow.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, elbow disability ratings are applicable.  38 C.F.R. § 4.69.

Under Diagnostic Code 5209, flail joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head radius warrants a 20 percent rating.

Also relevant is Diagnostic Code 5206 and 5207 for limitation of flexion and extension of the forearm.  Under Diagnostic Code 5206, limitation of flexion of the major forearm to 110 degrees warrants a 0 percent rating.  A 10 percent rating is assigned for flexion limited to 100 degrees, while a 20 percent rating is assigned for flexion limited to 90 degrees.   Pursuant to Diagnostic Code 5207, a 10 percent rating is assigned where extension is limited to 45 degrees or 60 degrees, while a 20 percent rating is assigned where extension is limited to 75 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

In addition, Diagnostic Code 5213 addresses impairment of supination and pronation.  Under this code, limitation of supination to 30 degrees or less warrants a 10 percent rating, while motion lost beyond the last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The regulations define normal range of motion for the elbow as forward flexion and extension of the forearm from 0 to 145 degrees, forearm pronation to 80 degrees, and forearm supination to 85 degrees. See 38 C.F.R. § 4.71a, Plate I.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The pertinent evidence of record consists only of a VA examination conducted at the time of the Veteran's discharge from service in December 2009.  On examination, the Veteran placed the onset of right elbow symptoms while playing softball in 1986.  

The Veteran developed what seemed to be medial epicondylitis.  He was treated with Motrin.  He experienced repeat episodes every 2 to 3 years, always precipitated by racket sports or throwing.  For treatment, he always took Motrin and rested.  The course of this disability since onset was intermittent with remissions.

The Veteran endorsed symptoms of right elbow pain but denied weakness, instability, stiffness, incoordination, locking, and flare-ups.  Objectively, the examiner indicated that the right elbow was normal except for tenderness over the medial epicondyle.  

The range of motion testing revealed flexion to 145 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees. There was no objective evidence of pain with motion or upon repetitive range of motion.  There was also no additional limitation of range of motion in degree upon repetitive range of motion testing.  

A diagnosis of medial epicondylitis of the right elbow was assigned.  The examiner indicated that this disability did not cause impairment with respect to the Veteran's occupational functioning and moderate effects on activities of daily living such as exercise and sports.

When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 38 C.F.R. § 4.40. These regulations apply regardless of whether the painful motion is related to arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board acknowledges that the December 2009 VA examination did not reveal pain on examination.  However, given the Veteran's report of increased pain on repeated use, the Board's finds that his symptoms are more closely resemble the symptomatology that 38 C.F.R. §§ 4.40 and 4.59 indicate would warrant a 10 percent rating.  

Consequently, the Board finds that a 10 percent rating is warranted for the Veteran's medial epicondylitis of the right elbow based on painful motion after repeated use.

This evaluation is consistent with painful motion. 38 C.F.R. § 4.59.  It is also consistent with flexion of the forearm to 100 or extension to 60 degrees.

In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 90 degrees, or limitation of extension to 75 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7. In this case, however, limitation of flexion to 90 degrees or less or limitation of extension to 75 degrees has not been shown.

In addition, as noted, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Here, the examiner specifically found that repetition on the range of motion three times did not increase any of these symptoms. Consequently, a rating higher than 10 percent is not assignable on this basis.

The Board has also considered other potentially applicable Diagnostic Codes; however, the Veteran's medial epicondylitis of the right elbow is not shown to involve any other factor that would warrant higher evaluation of the disability under any other provisions of the rating schedule.  

In this case, there is no evidence of any impairment of the flail joint, nonunion of the radius and ulna, impairment of the radius or ulna, or impairment of supination and pronation.  As such, there is no basis for evaluation in excess of 10 percent for the disability under Diagnostic Codes 5209 through 5213.  See 38 C.F.R. § 4.71a.  

For the foregoing reasons, the Board finds that an initial rating of 10 percent, but no higher, for the service-connected medial epicondylitis of the right elbow is warranted.


B.  Right Knee

The Veteran seeks a higher initial rating for the service-connected right knee disability, as he believes that the disability causes significant impairment.  He reports experiencing increased pain, fatigue, weakness, and lack of endurance upon repetitive use of the right knee and being unable to run or play racket sports as a result.   

The RO granted service connection for chondromalacia and degenerative changes of the right knee in the April 2010 rating decision.  A no percent rating was assigned, effective on January 1, 2010.  

The noncompensable evaluation is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260.

The Veteran's right and left knee disabilities are evaluated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260, and 5261).  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under  Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R.       § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board again notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, 8 Vet. App. at 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

The Veteran's service treatment records include treatment reports dated in 2009.  In July 2009, the Veteran complained of popping and cracking with increased swelling on pain and activity.  He denied locking or giving way.  McMurray testing was positive, but Lachman, anterior and posterior drawer tests were negative.  There was slight effusion.   He was diagnosed with a knee sprain.   

In August 2009, there was tenderness to palpation of the medial joint line, an Apley's grind test was positive and there was pain with varus stress and slight effusion.  The Veteran underwent an MRI, which showed degenerative joint disease, chondromalacia, a small meniscus tear, and ganglion cysts of the collateral ligament.  

A September 2009 treatment report reflects that the Veteran complained of daily knee pain, some swelling and an occasional popping sensation when he got up from a seated position.  Range of motion testing revealed flexion to 130 degrees and full extension.  There was moderate patellofemoral crepitus and no instability.  Lachman, anterior drawer, posterior drawer, McMurray and varus/valgus instability tests were all negative.  An x-ray study revealed moderate medial joint space narrowing, and mild degenerative joint disease.  An assessment of right knee pain secondary to mild early osteoarthritis with MRI demonstrating degenerative meniscal tear was indicated.  

On VA examination in December 2009, the Veteran reported the onset of right knee symptoms in 1999 while training for a marathon.  He indicated that he did not seek treatment until 2003, when he was told he had a "flattened cartilage."  It was recommended that he reduce his activity level to low-impact aerobics. 

Eventually, because of recurring problems, the Veteran sought treatment again, at which time he underwent MRI.  The MRI revealed chondromalacia, degenerative joint disease, small meniscal tear, and ganglion cysts of the collateral ligament.  No surgery was recommended.  He was treated with Mobic for a short while but was no longer on treatment.  The Veteran described the course of his right knee symptoms as intermittent with remissions.

The Veteran endorsed right knee pain, decreased speed of joint motion, and weakness, but denied instability, giving-way, episodes of dislocation or subluxation, locking episodes, effusion, symptoms of inflammation, and flare-ups.  Objectively, there was evidence of crepitus and clicks or snaps, but no grinding, instability, patellar abnormality, or meniscus abnormality.  

On range of motion testing, right knee flexion was to 130 degrees, while extension was normal (0 degrees).  There was no objective evidence of pain with range of motion or upon repetitive range of motion testing.  There was no additional limitation in degree of range of motion on repetitive motion testing.  

A diagnosis of mild chondromalacia of the right knee with associated right knee pain and swelling was assigned.  The examiner determined that the disability caused no impact on the Veteran's usual occupation, and had a moderate impact on the Veteran's ability to play sports and exercise.  

Here, the evidence of record clearly reflects diagnosis of degenerative arthritis of the right knee, confirmed by x-ray in service.  Given the objective evidence of swelling and slight limitation of motion and the Veteran's report of pain with use, and consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint) the Board finds that that the service-connected disability picture more nearly resembled criteria for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to whether a rating in excess of 10 percent is warranted, the Board again noted that arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  However, the service treatment records and VA examination report do not reflect limitation of flexion or extension such as to warrant a compensable rating.  

To warrant a rating higher than 10 percent under Diagnostic Code 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of both knees has been limited to 130 degrees, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements are consistent with no more than a noncompensable rating under Diagnostic Code 5261.

The medical evidence simply does not reflect any additional compensable functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the right knee.  

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), despite one positive McMurray test, there are no other objective medical findings of instability of the right knee and the Veteran's knee was noted to be stable on examination in December 2009.  The Veteran also specifically denied instability on examination and has not described any specific incidents of falls or subluxation.  

The Board is aware that the service-connected right knee condition contemplates a slight tear of the medial meniscus.  However, he has not undergone surgery, and therefore Diagnostic Code 5259 is not applicable.  

Furthermore, a rating under Diagnostic Code 5258 is not warranted.  There is no evidence that the cartilage is dislocated.  In addition, there is no lay or medical evidence of locking.  To the extent that there is pain, such manifestation overlaps 38 C.F.R. § 4.59 and Diagnostic Code 5260. See 38 C.F.R. § 4.14.

For all the foregoing reasons, the Board finds that an initial rating of 10 percent, but no higher, for the service-connected chondromalacia and degenerative changes of the right knee is warranted.


C.  Both Claims

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected medial epicondylitis of the right elbow and chondromalacia and degenerative changes of the right knee are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected right elbow and knee disabilities reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of other veterans who are subject to the schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 10 percent initial rating for medial epicondylitis of the right elbow and chondromalacia and degenerative changes of the right knee, the preponderance of the evidence is against the assignment of any higher rating for these disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
.

ORDER

An increased, initial rating of 10 percent, but no more for the service-connected medial epicondylitis, right elbow is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating of 10 percent, but no more for the service-connected chondromalacia and degenerative changes of the right knee is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Veteran seeks a higher initial rating for the service-connected right shoulder disability, as he believes that the disability causes significant impairment.  He reported that he experienced increased pain, fatigue, weakness, and lack of endurance upon repetitive use of the right shoulder and was unable to play racket sports as a result.   

On VA examination in December 2009, an x-ray study revealed focal sclerosis of the humeral head.  There were no arthritic changes or fractures, and the soft tissues appeared normal.  The examiner indicated that further evaluation of the sclerotic lesion was necessary.  He noted that the border of the sclerosis was serated and he was not certain if it was a simple bone island.  

The examiner indicated that the Veteran had been called to inform him that a CT scan of the right shoulder had been requested.  The examiner noted that, when the results were completed, the report would be provided as an addendum to the examination, and if the diagnosis was altered, that information would be provided to the RO.  

However, there is no copy of the CT scan of record or indication otherwise that the CT scan was not performed.  As this report may contain information relevant to the current appeal, the Board believes that efforts to obtain this outstanding treatment record should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain a copy of the right shoulder CT scan report, performed in conjunction with the December 2009 VA examination.  All efforts to obtain this VA record should be fully documented, and the VA facility must provide a negative response if the record is not available.

2.  The RO should take appropriate action to send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for increased initial rating for the service-connected status post muscle strain and focal sclerosis of the right humeral head, right shoulder.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain a copy of those records. If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request him to submit the outstanding evidence.

3.  After completing all indicated development, and any development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


